       Case 2:20-cv-02127-DGC Document 76 Filed 01/15/21 Page 1 of 3




1    WO
2

3

4

5

6
                         IN THE UNITED STATES DISTRICT COURT
7
                               FOR THE DISTRICT OF ARIZONA
8
9     Amanda McBroom,
                                                               No. CV-20-02127-PHX DGC
10                         Plaintiff,
      v.                                                       ORDER
11

12    Johnson & Johnson; and Ethicon, Inc.,
13
                         Defendants.
14
            A.     Daubert Challenges to General Experts.
15
            The Court has reviewed the parties’ joint summary of MDL rulings and reserved
16
     issues on general Daubert motions. Doc. 72. The Court appreciates the parties’ work in
17
     compiling this substantial document, but it has convinced the Court that attempting to rule
18
     on the many remaining Daubert issues on the basis of the scattered, multi-wave MDL
19
     briefing would be a truly arduous task. The parties therefore will be required to consolidate
20
     the remaining issues into new briefs, with two important decisions in place: (1) The Court
21
     will adopt the MDL judge’s rulings on all Daubert issues. The judge apparently did not
22
     expressly apply those rulings to this case, but they were made in the MDL, with respect to
23   these general experts, and the Court will apply all of them. The new briefing will not be an
24   opportunity to revisit those decided issues.1 (2) The parties will not be permitted to make
25
            1
               Plaintiff notes that the parties do not agree on the meaning of all of the MDL
26   judge’s rulings. To the extent the parties disagree, they shall raise those issues at the final
  Case 2:20-cv-02127-DGC Document 76 Filed 01/15/21 Page 2 of 3




arguments or raise issues that were not made and raised in the MDL briefing. As Plaintiff
notes, the MDL judge gave the parties a deadline for Daubert briefing, and those deadlines
have passed. New arguments and issues cannot be raised at this late date.
       The parties’ joint filing indicates that issues remain with respect to five general
defense experts – Ostergard, Rosenzweig, Iakovlev, Guelcher, Pence – and some “recurring
issues.” Doc. 72 at 23-32. Issues remain with respect to six general plaintiff experts –
Flynn, Khandwala, Longacre, MacLean, Stanford, Ulatowski – and some “recurring
issues.” Id. at 32-37.2
       For each expert, the parties’ new briefs shall include: (1) a list of each ruling made
by the MDL judge with respect to that expert, and (2) for each unresolved issue raised with
respect to the expert in the MDL briefing, a verbatim reproduction of arguments made by
the party in MDL briefs or a faithful summary of such arguments, with a footnote at the end
of each paragraph to the location in the MDL briefing where the argument can be found.
By February 12, 2021, Plaintiff shall file a single brief and Defendants shall file a single
brief that includes the opening arguments with respect to each of the opposing side’s general
experts that were challenged in the MDL. By February 26, 2021, Plaintiff shall file a single
brief and Defendants shall file a single brief that includes the response arguments made in
the MDL with respect to experts addressed in the February 12 briefs. By March 12, 2021,
Plaintiff shall file a single brief and Defendants shall file a single brief that includes the
reply arguments made in the MDL with respect to experts addressed in the February 12 and
26 briefs. The parties should indicate whether oral arguments is requested, and with respect
to which experts, and the Court will, if warranted, set oral argument after briefing is

pretrial conference in this case – not in the form of briefs, but simply by identifying the
issues and the MDL judge’s ruling for discussion at the conference.
       2
           For the parties’ information, the Court previously ruled on Rule 702 issues related
to Dr. Rosenzweig and the MDL litigation. See Triant v. Am. Med. Sys. Inc., No. CV-12-
00450-PHX-DGC, 2020 WL 4333645 (D. Ariz. July 28, 2020); see also Triant v. Am. Med.
Sys. Inc., No. CV-12-00450-PHX-DGC, 2020 WL 4049844 (D. Ariz. July 20, 2020).




                                              2
  Case 2:20-cv-02127-DGC Document 76 Filed 01/15/21 Page 3 of 3




completed.
       B.     Motion to File Supplemental Motion for Summary Judgment.
       Defendants seek leave to file a supplemental motion for summary judgment
(Doc. 64), but the deadline for filing motions for summary judgment passed months ago. A
party seeking leave to file a motion after a Rule 16 deadline has passed must show “good
cause” to extend the deadline. Fed. R. Civ. P. 16(b)(4); Johnson v. Mammoth Recreations,
Inc., 975 F.2d 604, 607-08 (9th Cir. 1992). Good cause exists when a deadline “cannot
reasonably be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P.
16 Advisory Comm.’s Notes (1983 Am.). Where the party has not been diligent, the inquiry
ends and the motion is denied. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th
Cir. 2002).    Defendants provide no justification for their failure to assert their new
arguments by the MDL court’s deadline, and do not otherwise show good cause as defined
above. Their motion will therefore be denied.
       C.     Trial Date.
       The Court’s jury trials continue to be postponed due to the Covid pandemic. All jury
trials have been postponed through the month of February, and the Court has several jury
trials waiting to be heard once health conditions allow. On March 12, 2021, the parties
shall file a joint memorandum identifying the dates when they are available for trial during
the remainder of the year and the Court will endeavor to set the trial in this case on the
earliest available date.
       IT IS ORDERED that Defendants’ motion for leave to file a supplemental motion
for summary judgment (Doc. 64) is denied.
       Dated this 15th day of January, 2021.


       .




                                             3
